Case 3:18-cv-00547-BJD-PDB Document 87 Filed 12/16/20 Page 1 of 18 PageID 546




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


GREGORY L. SIMPSON,

                  Plaintiff,

v.                                             Case No. 3:18-cv-547-J-39PDB

J.L. GUESS, et al.,

                 Defendants.
_______________________________

                                  ORDER

                                  I. Status

      Plaintiff, Gregory L. Simpson, an inmate of the Florida Department of

Corrections (FDOC), is proceeding pro se on an amended civil rights complaint

against six corrections officers in their individual capacities (Doc. 10; Am.

Compl.).1 Plaintiff alleges Defendants used excessive force against him in

violation of the Eighth Amendment’s proscription against cruel and unusual

punishment. See Am. Compl. at 3, 6. Defendants jointly move for summary

judgment under Rule 56, Federal Rules of Civil Procedure (Rule(s)) (Doc. 74;

Motion), with supporting exhibits (Docs. 74-1 through 74-11). Plaintiff has

responded to Defendants’ motion (Doc. 86; Pl. Resp.).


      1The Court granted Defendants’ motions to dismiss the official-capacity
claims against them. See Order (Doc. 57).
Case 3:18-cv-00547-BJD-PDB Document 87 Filed 12/16/20 Page 2 of 18 PageID 547




                     II. Summary Judgment Standard

      Under Rule 56, “[t]he court shall grant summary judgment if the

movant shows that there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

An issue is genuine when the evidence is such that a reasonable jury could

return a verdict in favor of the nonmovant. Mize v. Jefferson City Bd. of Educ.,

93 F.3d 739, 742 (11th Cir. 1996) (quoting Hairston v. Gainesville Sun Publ’g

Co., 9 F.3d 913, 919 (11th Cir. 1993)). “[A] mere scintilla of evidence in support

of the non-moving party’s position is insufficient to defeat a motion for

summary judgment.” Kesinger ex rel. Estate of Kesinger v. Herrington, 381

F.3d 1243, 1247 (11th Cir. 2004) (citing Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 252 (1986)).

      The party seeking summary judgment bears the initial burden of

demonstrating to the court, by reference to the record, that there are no

genuine issues of material fact to be determined at trial. See Clark v. Coats

& Clark, Inc., 929 F.2d 604, 608 (11th Cir. 1991). The record to be considered

on a motion for summary judgment may include “depositions, documents,

electronically stored information, affidavits or declarations, stipulations

(including those made for purposes of the motion only), admissions,

interrogatory answers, or other materials.” Fed. R. Civ. P. 56(c)(1)(A).



                                         2
Case 3:18-cv-00547-BJD-PDB Document 87 Filed 12/16/20 Page 3 of 18 PageID 548




      When the moving party has discharged its burden, the non-moving

party must point to evidence in the record to demonstrate a genuine dispute

of material fact. Fed. R. Civ. P. 56(c)(1). Substantive law determines the

materiality of facts, and “[o]nly disputes over facts that might affect the

outcome of the suit under the governing law will properly preclude the entry

of summary judgment.” Anderson, 477 U.S. at 248. In determining whether

summary judgment is appropriate, a court “must view all evidence and make

all reasonable inferences in favor of the party opposing [the motion].” Haves

v. City of Miami, 52 F.3d 918, 921 (11th Cir. 1995) (citing Dibrell Bros. Int’l,

S.A. v. Banca Nazionale Del Lavoro, 38 F.3d 1571, 1578 (11th Cir. 1994)).

                        III. Complaint Allegations2

      The incident of which Plaintiff complains occurred at Columbia

Correctional Institution (CCI) on April 21, 2016. See Am. Compl. at 5. Plaintiff

alleges Defendant Guess approached him in an aggressive manner, which led

to him being sprayed with chemical agents, restrained, and beaten to

unconsciousness. Id. at 6. Plaintiff does not specify which Defendant did what,

though he says Defendants Guess, Wynne, Johnson, Roach, and Minshew

“attacked” him upon Defendant Bennett’s order. Id. at 5-6. Plaintiff was



      2A plaintiff’s allegations in his verified complaint are to be given the
same weight as an affidavit. See Stallworth v. Tyson, 578 F. App’x 948, 950
(11th Cir. 2014).

                                        3
Case 3:18-cv-00547-BJD-PDB Document 87 Filed 12/16/20 Page 4 of 18 PageID 549




transported by ambulance to a hospital where he was treated for head trauma,

cuts, bruises, and contusions. Id. at 6. As relief, Plaintiff seeks compensatory

damages in the amount of $50,000 from each Defendant. Id.

                    IV. Motion & Supporting Evidence

      Defendants argue they justifiably used force because Plaintiff was

exhibiting erratic, aggressive behavior and, even if a jury were to find they

used excessive force, Plaintiff would be entitled to no more than nominal

damages because his injuries were de minimis. See Motion at 1, 3, 14.

                             A. Facts About Incident

      Defendants Wynne, Guess, Minshew, Johnson, and Roach executed

declarations in support of their motion (Docs. 74-1, 74-2, 74-3, 74-5, 74-6; Def.

Exs. A, B, C, E, F). Defendant Guess explains he was “assigned as the

Movement Control Officer at Center Gate” when he encountered Plaintiff. See

Def. Ex. B ¶ 2. Defendant Guess avers Plaintiff set off the metal detector, so

Guess ordered him to pass back through. Plaintiff refused. Id. Plaintiff started

shouting obscenities and “began aggressively walking towards [Guess] with

clenched fists.” Id. Plaintiff refused to submit to hand restraints, so Defendant

Guess administered chemical agents, which had no effect. Id. Plaintiff then

started punching Defendant Guess, prompting Guess to strike back several

times in self-defense. Id.



                                       4
Case 3:18-cv-00547-BJD-PDB Document 87 Filed 12/16/20 Page 5 of 18 PageID 550




      Defendants Wynne, Minshew, Johnson, and Roach each were assigned

to separate housing dormitories that day. They were “called to [the] incident

at the Center Gate” at about 5:33 or 5:34 p.m. See Def. Ex. A ¶ 2 (Defendant

Wynne, C-dorm); Def. Ex. C ¶ 2; (Defendant Minshew, G-dorm); Def. Ex. E ¶ 2

(Defendant Johnson, D-dorm); Def. Ex. F ¶ 2 (Defendant Roach, E-dorm).

When Defendant Roach arrived, he observed Defendant Guess order Plaintiff

to submit to hand restraints; Plaintiff walk toward Defendant Guess;

Defendant Guess administer chemical agents; Plaintiff punch Defendant

Guess in the head and upper torso; and Defendant Guess punch Plaintiff in

return. See Def. Ex. F ¶ 2. Defendant Roach then himself administered

chemical agents, to which Defendant Guess was exposed, rendering him

unable to see or observe further events. Id. See also Def. Ex. B ¶ 2.

      Defendant Johnson arrived to the Center Gate at about the same time

as Defendant Roach. Like Roach, Johnson observed Defendant Guess spray

Plaintiff and Plaintiff strike Guess. See Def. Ex. E ¶ 2. Defendant Johnson saw

nothing further because he was “subjected to overspray from the chemical

agents.” Id. Defendant Minshew arrived as Plaintiff was striking Defendant

Guess and Defendant Roach was spraying Plaintiff. See Def. Ex. C ¶ 2.

      Thereafter, Defendants Roach, Minshew, and Wynne observed Plaintiff

snatch a walking cane from another inmate and attempt to use it as a weapon

against staff. See Def. Ex. A ¶ 2; Def. Ex. C ¶ 2; Def. Ex. F ¶ 2. When Plaintiff

                                       5
Case 3:18-cv-00547-BJD-PDB Document 87 Filed 12/16/20 Page 6 of 18 PageID 551




would not obey Defendant Minshew’s order to submit to hand restraints,

Minshew sprayed Plaintiff (the third spraying). See Def. Ex. C ¶ 2; Def. Ex. F

¶ 2. Defendant Wynne arrived as Minshew was spraying Plaintiff, “who was

swinging a walking cane at staff.” See Def. Ex. A ¶ 2. Plaintiff then “lunged” at

and hit Defendant Minshew with the cane. See Def. Ex. A ¶ 2; Def. Ex. C ¶ 2.

The strike broke Defendant Minshew’s left hand. See Def. Ex. C ¶ 2.

      Plaintiff then ran toward Defendant Roach swinging the cane. See Def.

Ex. A ¶ 2; Def. Ex. F ¶ 2. Defendant Roach administered chemical agents yet

again (the fourth spraying). See Def. Ex. A ¶ 2; Def. Ex. F ¶ 2. Plaintiff, still

not subdued, ran toward Defendant Wynne and attempted to strike Wynne

with the cane. Defendant Wynne administered chemical agents (the fifth

spraying). See Def. Ex. A ¶ 2; Def. Ex. F ¶ 2. After the fifth spraying, Plaintiff

complied with Defendant Wynne’s order to submit to hand restraints. Plaintiff

dropped the cane and lay on the ground. See Def. Ex. A ¶ 2; Def. Ex. F ¶ 2.

According to Defendants Roach, Wynne, and Minshew, all force ceased at that

time. See Def. Ex. A ¶ 2; Def. Ex. C ¶ 2; Def. Ex. F ¶ 2.

       Other officers who are not named Defendants observed the incident and

offer declarations consistent with Defendants’ (Docs. 74-4, 74-7, 74-8; 74-9; Def.

Exs. D, G, H, I). For instance, Officers Randall Carter and William Moody

observed Defendant Roach administer chemical agents; Plaintiff run toward

Defendant Wynne; Defendant Wynne administer chemical agents; and

                                        6
Case 3:18-cv-00547-BJD-PDB Document 87 Filed 12/16/20 Page 7 of 18 PageID 552




Plaintiff lay on the ground. See Def. Ex. D ¶ 2; Def. Ex. I ¶ 2. Officers Carter

and Moody agree that all force against Plaintiff ceased once he lay on the

ground and submitted to hand restraints. See Def. Ex. D ¶ 2; Def. Ex. I ¶ 2.

      Officer Seth Thompson, who also offers a declaration, placed Plaintiff in

hand restraints. See Def. Ex. D ¶ 2; Def. Ex. H ¶ 2. Officer Thompson did not

witness any uses of force; he arrived after Plaintiff had stopped resisting and

was on the ground. See Def. Ex. H ¶ 2. Officer Joann Alderman only observed

Plaintiff “swinging a broomstick at several officers.” See Def. Ex. G ¶ 2. Officer

Alderman witnessed no uses of force. Id.

      Plaintiff gave a deposition on December 16, 2019 (Doc. 74-10; Def. Ex. J).

Plaintiff describes the facts leading up to the incident differently than does

Defendant Guess in his declaration. See Def. Ex. J at 14.3 Plaintiff testified

that he was passing through Center Gate returning from evening meal. Id. He

had sunglasses on his head facing backwards so as not to cover his face. Id. at

15-16. Plaintiff says Defendant Guess ordered him to remove the sunglasses,

which Plaintiff did, but Plaintiff intentionally broke the sunglasses before

handing them to Defendant Guess. Id. at 16. Defendant Guess ordered Plaintiff

to turn around to cuff up, but Plaintiff refused and began arguing with Guess.




      3Page numbers reflect the pagination assigned by the Court’s CM/ECF
docketing system, which are found at the top of each page.
                                        7
Case 3:18-cv-00547-BJD-PDB Document 87 Filed 12/16/20 Page 8 of 18 PageID 553




When Plaintiff would not comply, Defendant Guess called in a code on his radio

and then sprayed Plaintiff with chemical agents. Id. at 16-17.

      Plaintiff reacted by trying to “knock the can [of mace] out of [Guess’s]

hand.” Id. at 17. Plaintiff’, unable to disarm Defendant Guess, ran away. Id.

Plaintiff saw other officers coming “in pursuit,” so he grabbed a cane from

another inmate, which he waved around to “keep them at bay.” Id. He claims

his intent was not to use the cane to strike the officers, nor does he recall

hitting Defendant Minshew. Id. at 18, 28. Plaintiff testified that he did not run

toward any of the officers but was in fact trying to run away from them because

the officers at CCI have a “history of just brutally beating people.” Id. at 18-19.

      Plaintiff testified that after he surrendered and was fully restrained

face-down on the ground, Defendant Bennett walked over and told the officers

to “kick that b*tch to sleep.” Id. at 28. Defendants then started beating and

kicking Plaintiff. Id. at 28-29. Plaintiff said Defendants’ conduct rendered him

unconscious. Id. at 29. Plaintiff received four disciplinary reports for the

incident. Id. at 31.

                             B. Facts About Injuries

      Plaintiff testified that his left eye was closed shut for almost three weeks

after the incident. Id. at 32. His left eye still bothers him, closing on its own

and not focusing completely. Id. at 40, 43. He also complains the incident

causes his jaw to “snap” or click when he opens his mouth. Id. At the time of

                                        8
Case 3:18-cv-00547-BJD-PDB Document 87 Filed 12/16/20 Page 9 of 18 PageID 554




the incident, Plaintiff’s right knee “was skinned up,” two of his teeth became

loose, and he experienced severe chest pains. Id. at 40. He no longer has pain

in his knee or chest, and his teeth have “tighten[ed] back up.” Id. at 40-41.

Plaintiff has lasting emotional injuries as well, including depression and

anxiety. Id. at 49.

      According to the FDOC post-use-of-force-exam record (Doc. 74-11; Def.

Ex. K), Plaintiff immediately complained of head pain, and the nurse recorded

the following injuries: swollen eyes, with the left eye swollen closed; abrasion

to the forehead; abrasion to the bridge of the nose; swollen bottom lip; and an

abrasion to the arm. See Def. Ex. K at 5, 6. Plaintiff was sent by ambulance to

the emergency room for possible orbital fracture. Id. at 8. At the hospital,

Plaintiff complained of chest pain, headache, nausea, and neck pain. Id. at 10,

13. A medical entry notes Plaintiff “experienced no loss of consciousness.” Id.

at 14. The physician ordered a urine drug screen, which was normal, and CT

scans of the head, face, chest, and cervical spine, all of which were normal. Id.

at 15-16.4 An EKG also was normal. Id. at 32-33. The physician diagnosed the

following: closed head injury without cranial wound, left eye contusion, and




      4 The prison guards reported to hospital staff that Plaintiff had smoked
“some spice or k-2 and attacked one of the prison guards.” See Def. Ex. K at 13.
The CT reports reference drug use as causing or contributing to Plaintiff’s
injuries: [s]tatus post fall, drug overdose”; “[Plaintiff] fell during a drug
overdose.” Id. at 27, 29, 30.
                                       9
Case 3:18-cv-00547-BJD-PDB Document 87 Filed 12/16/20 Page 10 of 18 PageID 555




 chest contusion. Id. at 17. Plaintiff was released with instructions to follow up

 with the prison physician in the morning. Id. at 34.

       Kellie Caswell, a Registered Nurse, who works for the FDOC as a Legal

 Nurse Consultant, offers a declaration in support of Defendants’ motion. See

 Def. Ex. K at 1-2. Based solely on a review of the relevant medical records,

 Nurse Caswell avers Plaintiff’s head and face injuries do not appear to be “the

 result of repeated kicking or punching while lying on the ground.” Id. at 2.

 Rather, she contends, Plaintiff’s injuries “likely” are attributable to the strikes

 Defendant Guess admittedly administered to Plaintiff’s face. Id.

                   V. Legal Analysis & Conclusions of Law

                   A. Eighth Amendment: Excessive Force

       It is well understood that prison guards are charged with maintaining

 order and protecting inmates and staff. Indeed, Eighth Amendment

 jurisprudence permits prison guards leeway to use force when necessary “to

 maintain or restore discipline.” Whitley v. Albers, 475 U.S. 312, 320 (1986).

 See also Williams v. Burton, 943 F.2d 1572, 1575 (11th Cir. 1991). However,

 the Eighth Amendment “prohibits the unnecessary and wanton infliction of

 pain, or the infliction of pain totally without penological justification.” Ort v.

 White, 813 F.2d 318, 321 (11th Cir. 1987). In ensuring inmates are not subject

 to “punishment grossly disproportionate to the severity of the offense,” courts

 must be mindful that they should normally not interfere in matters of inmate

                                         10
Case 3:18-cv-00547-BJD-PDB Document 87 Filed 12/16/20 Page 11 of 18 PageID 556




 discipline or institutional security. Id. at 322. After all, “in making and

 carrying out decisions involving the use of force to restore order in the face of

 a prison disturbance, prison officials undoubtedly must take into account the

 very real threats the unrest presents to inmates and prison officials alike, in

 addition to the possible harms to inmates against whom force might be used.”

 Whitley, 475 U.S. at 320.

       Accordingly, courts must balance concerns of an inmate’s right to be

 free from cruel and unusual punishment with a prison official’s obligation to

 ensure a safe and secure institution. Ort, 813 F.2d at 321-22. Because of the

 deference afforded prison officials responding to a disturbance, an inmate

 against whom force is used to restore order demonstrates an Eighth

 Amendment violation “only if the measure taken ‘inflicted unnecessary and

 wanton pain and suffering’ caused by force used ‘maliciously and sadistically

 for the very purpose of causing harm.’” Williams, 943 F.2d at 1575 (emphasis

 is original). This inquiry requires courts to consider various factors, including

 the need for force, the extent of force used in relation to the prisoner’s conduct,

 the threat of harm to staff and inmates, and the injuries inflicted. See id.;

 Whitley, 475 U.S. at 321. Nonetheless, if an officer reasonably uses force to

 quell a disturbance, the force should cease once the behavior giving rise to the

 need for force abates. Ort, 813 F.2d at 324.



                                         11
Case 3:18-cv-00547-BJD-PDB Document 87 Filed 12/16/20 Page 12 of 18 PageID 557




       The evidence shows Defendants Guess, Roach, Wynne, and Minshew

 used reactionary force against Plaintiff because Plaintiff refused to submit to

 hand restraints and ran away from multiple officers. Indeed, Plaintiff admits

 he refused to submit to hand restraints when Defendant Guess ordered him

 to do so, tried knocking a can of mace out of Defendant Guess’s hand, ran from

 Defendant Guess and other officers, and swung a cane at the officers to keep

 them away from him. See Def. Ex. J at 17-18. While Plaintiff may not recall

 or have intended, he broke Defendant Minshew’s left hand with the cane. See

 Def. Ex. C ¶ 2; Def. Ex. K at 4. All this was occurring at the Center Gate with

 numerous officers and inmates present. See Def. Ex. K at 24. Thus, there was

 a risk of harm not only to Plaintiff and the officers directly involved but to

 other inmates and staff as well.

       Accepting, without deciding, that the officers were justified in using

 force initially, the parties tell markedly different stories about what happened

 after Plaintiff stopped resisting and surrendered to restraints. Defendants

 agree all force ceased at that point. Plaintiff, however, swears in his complaint

 and testified at deposition that, once he was fully restrained and lying face-

 down on the ground, Defendant Bennett ordered the other Defendants to beat

 him, and they complied. See Am. Compl. at 5; Def. Ex. J at 28-29. Defendants

 offer no evidence to rebut these assertions, which, if true, suggest an Eighth

 Amendment violation. See, e.g., Ort, 813 F.2d at 323 (“Surely it would have

                                        12
Case 3:18-cv-00547-BJD-PDB Document 87 Filed 12/16/20 Page 13 of 18 PageID 558




 been cruel and unusual punishment if, after the dangerous situation had

 subsided, the prison officer . . . had shot the inmate . . . as punishment for his

 role in the riot.” (emphasis in original)). Additionally, the parties provide

 differing accounts of what precipitated the use of physical force by Defendant

 Guess: Plaintiff says he attempted to knock a can of mace from Guess’s hands,

 see Def. Ex. J at 17, while Defendants Guess, Roach, and Johnson aver

 Plaintiff punched Defendant Guess, see Def. Ex. B ¶ 2; Def. Ex. F ¶ 2; Def.

 Ex. E ¶ 2. Depending on the “story” a jury were to find credible, Defendant

 Guess’s use of physical force may or may not have been justified.

       At summary judgment, the Court must accept Plaintiff’s version of

 events as true. See Haves v. City of Miami, 52 F.3d 918, 921 (11th Cir. 1995)

 (explaining a district court considering a motion for summary judgment

 “must view all evidence and make all reasonable inferences” in the non-

 movant’s favor). This is so because when two parties’ stories conflict, neither

 of which is blatantly contradicted by indisputable evidence, a district court

 may not make credibility determinations in favor of one party over the other.

 See Sears v. Roberts, 922 F.3d 1199, 1206, 1208-09 (11th Cir. 2019) (reversing

 the district court’s entry of summary judgment in favor of the officer-

 defendants because the officers’ documentary evidence, including disciplinary

 reports and affidavits, consisted of “various forms of their own testimony,”

 which directly contradicted Plaintiff’s sworn allegations).

                                         13
Case 3:18-cv-00547-BJD-PDB Document 87 Filed 12/16/20 Page 14 of 18 PageID 559




       Defendants offer no evidence that blatantly contradicts Plaintiff’s

 version of events. Accepting Plaintiff’s account as true, the record presents “a

 classic swearing match, which is the stuff of which jury trials are made.” Id.

 at 1208 (quoting Feliciano v. City of Miami Beach, 707 F.3d 1244, 1253 (11th

 Cir. 2013)). As such, there remain genuine issues of material fact regarding

 whether Defendants used excessive force against Plaintiff. See id. at 1208-09.

                       B. Physical Injuries & Damages

       Defendants argue Plaintiff sustained no more than de minimis injuries

 and is thus not entitled to recover compensatory or punitive damages.5 See

 Motion at 11. The Prison Litigation Reform Act (PLRA) requires that a

 plaintiff seeking damages demonstrate the conduct he alleges violated his

 constitutional rights caused a physical injury. 42 U.S.C. § 1997e(e) (“No

 Federal civil action may be brought by a prisoner confined in a jail, prison, or

 other correctional facility, for mental or emotional injury suffered while in

 custody without a prior showing of physical injury.”).

       The PLRA does not define “physical injury,” but the Eleventh Circuit

 has explained it is one that is not simply de minimis, though it “need not be

 significant.” Dixon v. Toole, 225 F. App’x 797, 799 (11th Cir. 2007) (per

 curiam) (quoting Harris v. Garner, 190 F.3d 1279, 1286 (11th Cir. 1999)).




       5   Plaintiff seeks only compensatory damages. See Am. Compl. at 6.
                                        14
Case 3:18-cv-00547-BJD-PDB Document 87 Filed 12/16/20 Page 15 of 18 PageID 560




 Bruising and scrapes fall into the category of de minimis injuries. Id.; Mann

 v. McNeil, 360 F. App’x 31, 32 (11th Cir. 2010) (holding vague back injuries

 and scrapes amounted to de minimis injuries).

       The Eleventh Circuit recently pronounced that the PLRA “was not

 intended to allow only those prisoner-plaintiffs with severe physical injuries

 to recover compensatory or punitive damages.” Thompson v. Smith, 805 F.

 App’x 893, 904 (11th Cir. 2020). The court clarified that to constitute a

 “physical injury” under the PLRA, a prisoner’s condition need not be so severe

 as to require “professional medical attention.” Id. Rather, temporary injuries,

 such as those associated with the effects of pepper spray, may satisfy the

 PLRA’s standard. Id. at 904-05.

       On this record, the Court is not inclined to conclude as a matter of law

 that Plaintiff’s injuries are de minimis under the PLRA. Plaintiff’s injuries

 were serious enough to require emergency medical intervention, and the

 records show he immediately complained of pain in multiple areas of his body.

 See Def. Ex. K at 5, 10, 13. Moreover, Plaintiff continues to experience a

 popping jaw and problems with his left eye. See Def. Ex. J at 40, 43. Even

 under the definition Defendants advance for the term “de miminis,” Plaintiff’s

 injuries cannot be characterized as such. Defendants quote an order of the

 United States District Court for the Northern District of Texas, which

 articulated a “common-sense” approach to assessing whether a prisoner’s

                                       15
Case 3:18-cv-00547-BJD-PDB Document 87 Filed 12/16/20 Page 16 of 18 PageID 561




 injury meets the PLRA’s de minimis threshold: “would the injury require . . .

 a free world person to visit an emergency room, or have a doctor attend to,

 give an opinion, diagnosis and/or medical treatment for the injury?” See

 Motion at 12 (quoting Luong v. Hatt, 979 F. Supp. 481, 486 (N.D. Tex. 1997)).

 Plaintiff not only received treatment at CCI, per the post-use-of-force

 protocol, but prison medical staff found his injuries significant enough to

 warrant evaluation at the emergency room, where Plaintiff underwent

 numerous CT scans and other tests. See Def. Ex. K at 5, 15-16. This evidence

 is enough to permit a reasonable fact finder to conclude Plaintiff’s injuries

 meet the “more-than-de-mimimis” threshold.

       Even if Defendant Guess was justified in punching Plaintiff, the record

 does not permit the conclusion that all of Plaintiff’s injuries are attributable

 to such conduct. For instance, Defendant Guess avers he punched Plaintiff

 several times in the face, see Def. Ex. B ¶ 2, and Defendant Roach avers

 Defendant Guess struck Plaintiff both in the head and upper torso, see Def.

 Ex. F ¶ 2. No other Defendant claims to have used physical force against

 Plaintiff, yet he sustained extensive facial injuries, including a completely

 swollen-shut eye, an abrasion to the forehead, an abrasion to the bridge of the

 nose, a swollen bottom lip, and lasting jaw problems. Additionally, he had




                                        16
Case 3:18-cv-00547-BJD-PDB Document 87 Filed 12/16/20 Page 17 of 18 PageID 562




 severe pain in his neck, head, and chest. It is difficult to fathom all of those

 injuries were caused by a single officer’s punches.6

       Defendants fail to demonstrate the absence of a genuine issue of

 material fact on the issue of damages. Thus, Plaintiff’s request for

 compensatory damages is not barred as a matter of law under the PLRA.

                                VI. Conclusion

       Defendants are not entitled to summary judgment. Because this case is

 in a posture to proceed to settlement conference and trial, the Court finds

 Plaintiff is entitled to the appointment of counsel to assist him. See 28 U.S.C.

 § 1915(e)(1); Bass v. Perrin, 170 F.3d 1312, 1320 (11th Cir. 1999). Therefore,

 the Court will refer this case to the Jacksonville Division Civil Pro Bono

 Appointment Program.

       Accordingly, it is

       ORDERED:

       1. Defendant’s motion for summary judgment (Doc. 74) is DENIED.




       6 Assuming Defendant Guess’s use of physical force was justified, Nurse
 Caswell’s declaration does not prove Plaintiff’s injuries were caused solely by
 that conduct. Nurse Caswell did not witness the events, and she is not offered
 as an expert who can render an opinion on the cause of Plaintiff’s documented
 injuries. Even if she could, Nurse Caswell offers no explanation for her
 conclusory opinion.
                                        17
Case 3:18-cv-00547-BJD-PDB Document 87 Filed 12/16/20 Page 18 of 18 PageID 563




       2. This case is REFERRED to the Jacksonville Division Civil Pro Bono

 Appointment Program so the designated deputy clerk of the Court may seek

 counsel to represent Plaintiff.

       DONE AND ORDERED at Jacksonville, Florida, this 15th day of

 December 2020.




 Jax-6
 c:
 Gregory L. Simpson
 Counsel of Record




                                     18
